Citation Nr: 1333051	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  13-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's income is excessive for the purpose of payment of Department of Veterans Affairs nonservice-connected pension with special monthly pension benefits.


REPRESENTATION

Appellant represented by:	Scott W. Sexton, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1953 to February 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of June and July 2012 decisions of the Pension Maintenance Center at a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to improved (nonservice-connected) pension with special monthly pension benefits.

In decisions issued by the VA RO Pension Management Center in June and July 2012, the Veteran was advised that his net worth was excessive barring him from eligibility to nonservice-connected pension with special monthly pension benefits.  Among the pertinent issues in this case are whether assets which were placed in an Irrevocable Trust, which became effective in December 2011, are includable in the claimant's net worth for purposes of determining pension eligibility.  In this regard, the Veteran maintains that he has no control over, and does not benefit from, the trust at issue.  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran meets certain net worth and annual income requirements.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  

VA law and regulations governing pension provide that pension shall be denied or discontinued when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).  

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).  In determining whether the estate should be used for the appellant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d).   

38 C.F.R. § 3.271 provides that in computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.272 does not exclude inheritance, gifts, or Trust income.  It does exclude the value of maintenance furnished by a relative, friend, or charitable organization. 

VAOPGCPREC 33-97 addressed the matter of whether assets which are placed in an irrevocable special needs trust includable in the claimant's net worth for purposes of determining eligibility for improved pension.  The Trust in that case specified that "Distributions to beneficiary . . . are to be considered as from a discretionary, and not a basic support, trust, and the beneficiary's trust interest shall not be used to provide basic food, clothing and shelter, nor be available to the beneficiary for conversion for such items, unless all governmental and nongovernmental benefits for which the beneficiary is eligible as the result of disability or handicap have first been fully expended for such purposes.   

VA's General Counsel (GC) noted that VA regulations do not establish specific criteria governing when trust assets are to be considered in net worth determinations.  VA regulations do, however, define net worth as "the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant."  38 C.F.R. § 3.275(b).  The question then becomes whether the transfer of assets to the Trust effectively resulted in divestiture of ownership of the assets such that they cannot be reasonably expected to be used for the surviving spouse's care.  GC noted that language found in 38 C.F.R. § 3.276(b) reflects the view that certain gifts and transfers to relatives should not, for VA pension purposes, be considered to reduce the size of an estate.  Although the regulation does not address the situation of transfer of assets to a Trust, the regulation does reflect VA's interpretation of the pension statutes that the circumstances of a transfer of property may be considered in determining eligibility for pension.  The fact that the claimant transferred property to a Trust, as opposed to a friend or relative, would not be conclusive on the issue of whether the claimant has relinquished all rights of ownership in the property.   

GC determined that VA should include Trust assets in net-worth calculations if Trust assets are available for use for the claimant's support.  In the case of the claim before GC, the Trust permitted the use of trust assets for the claimant's benefit.  Further, if the funds available to the claimant from governmental sources other than VA were so limited that the claimant meets the income criteria for improved pension, it may reasonably be presumed that sufficient resources are not otherwise available to meet the surviving spouse's basic needs for food, clothing, and shelter and Trust assets may be applied to meet the surviving spouse's needs.  In GC's view, this provides the necessary basis to support consideration of the Trust assets in calculating the surviving spouse's net worth for purposes of determining entitlement to improved pension.   

GC held that assets transferred by a legally competent claimant, or by the fiduciary of a legally incompetent one, to an irrevocable "living trust" or an estate-planning vehicle of the same nature designed to preserve estate assets by restricting trust expenditures to the claimant's "special needs," while maximizing the use of governmental resources in the care and maintenance of the claimant, should be considered in calculating the claimant's net worth for improved-pension purposes."   

Accordingly, in this case several matters require clarification.  Namely, should assets discussed in the Irrevocable Trust be excluded from countable annual income for purposes of determining the Veteran's eligibility for pension/special pension benefits; and is the Veteran's annual countable income excessive for establishing eligibility, should it be determined that the trust assets are to not includable in determining his net worth for VA pension purposes.  

As mentioned above, VAOPGCPREC 33-97 provides that assets transferred to an irrevocable living trust for a veteran's special needs should be considered in calculating net worth for pension purposes.  Other General Counsel opinions suggest that, in order for income to be counted it needs to be actually allocated for a veteran's usage, or a veteran needs to possess control over the income.  VAOPGPREC 73-91, 72-90.  On remand, the RO should obtain specific information regarding the distributions made from the Irrevocable Trust from December 2011, forward.  Following this evidentiary development, the RO should decide whether the Veteran's net worth presents a bar to eligibility for non-service-connected improved pension benefits, applying VAOPGCPREC 33-97, 73-91, and 72-90, when necessary.

In addition, in conjunction with the adjudication of the claim, the RO should request updated financial information from the Veteran and any other relevant source regarding the Veteran's net worth and countable income from 2011 to the present. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit updated financial status report(s) documenting his assets and income (such as Social Security and pension benefits); as well as expenses, including unreimbursed medical expenses, from 2011 to the present.  

2.  The RO should request from the Trustees a list of all distributions made from the Veteran's Irrevocable Trust from December 2011 forward, particularly including any distributions made to the Veteran (and for the Veteran, such as through his spouse) and the reason for such distributions.   

3.  It is at the discretion of the RO to request any other evidence or documents, financial/legal and/or otherwise, as may be pertinent to the case.  Any such development should be documented for the file, to include the disposition of any such development request. 

4.  After all evidentiary development has been completed, the RO should review the Veteran's claims folder and ensure that all the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action should be taken. 

5.  Based upon review of the pertinent evidence of record, an updated Corpus of Estate Determination Form (VA Form 21-5427) should be completed for the file and the RO should formally adjudicate the issue of whether the Veteran's net worth is a bar to eligibility for nonservice-connected pension with special monthly pension benefits, to include specifically addressing the issue and making a determination as to whether assets transferred to the Irrevocable Trust were considered in calculating net worth for pension purposes.  In rendering its decision, the RO must consider and apply, as appropriate, VAOPGCPREC 33-97, 72-90, and 73-91.  A detailed explanation for the decisions reached must be provided.  

6.  If applicable, based on a determination in action 5 above that the Veteran's net worth is not a bar to pension eligibility, the Veteran's annual countable income should be computed, and the RO should determine whether nonservice-connected pension benefits may be awarded.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if otherwise in order, the case should be returned to the Board for further appellate action.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

